DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Amendment
Applicant’ amendment filed 05/02/22 has been acknowledged.
Applicant amended independent Claims 1 and 15 and cancelled Claim 14.

Election/Restriction and Status of Claims
Claims 6-7 were cancelled earlier and Claims 18-20, directed to a method of manufacturing, were earlier with drawn from consideration as belonging to an invention not chosen for examination. Claims 1-5 and 8-17 were earlier examined on merits.
Amended independent device Claims 1 and 15 are found allowable. The current application is in condition for allowance except for the presence of Claims 18-20 directed to an invention non-elected without traverse by the Applicant’ response to restriction requirements filed 02//18/21.  Accordingly, Claims 18-20 are cancelled by the Examiner’ Amendment of the current Office Action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 18-20 are cancelled.

Allowable Subject Matter
Claims 1-5, 8-13, and 15-17 are allowed.
Reason for Allowance
The following is an Examiner’ statement of reason for allowance:  
Re Claim 1: The prior arts of record, alone or in combination, do not anticipate and do not render obvious all limitations of the amended Claim 1. 
Re Claim 15: The prior arts of record, alone or in combination, do not anticipate and do not render obvious all limitations of the amended Claim 15.
Re Claims 2-5, 8-13, and 16-17: Claims 2-5, 8-13, and 16-17 are allowed due to dependency either on Claim 1 or on Claim 15.
The prior arts of record include: Murthy et al. (US 2006/0148151), Chua et al. (US 2008/0026553), Fukutome et al. (US 2005/0285203), Ngo et al. (US 7,060,571), Yu et al. (US 2008/0265321), and Chen (US 2007/0026629)

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/06/22